Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00722-CR

                                  Victor DIAZ,
                                   Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR1116
                  Honorable Melisa Skinner, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 18, 2013.


                                        _________________________________
                                        Sandee Bryan Marion, Justice